Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000882
                                                       18-JUN-2014
                                                       09:41 AM



                          SCPW-14-0000882


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              KHISTINA CALDWELL DEJEAN, Petitioner,


                                vs.


    SCOTT NAGO, Chief Election Officer, Office of Elections,

                  State of Hawai'i, Respondent.



                        ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Khistina Caldwell

DeJean’s “Petition” and “Petition Amending 2014 Election”, filed

on June 9, 2014 and June 10, 2014, respectively, which we review

as a petition for a writ of mandamus, the documents attached

thereto and submitted in support thereof, and the record, it

appears that Petitioner fails to demonstrate that she has a clear

and indisputable right to appear on the 2014 primary election

ballot and has alternative means to seek relief.    See Haw. Const.

art. V, sec. 2 (“The lieutenant governor shall be elected at the

same time, for the same term and in the same manner as the

governor[.]”); Hirono v. Peabody, 81 Hawai'i 230, 915 P.2d 704
(1996) (a candidate for governor must seek the nomination to the

office with a candidate for lieutenant governor from the same

political party); HRS § 12-8 (2009 & Supp. 2013).      Petitioner,

therefore, is not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action);

Barnett v. Broderick, 84 Hawai'i 109, 111, 929 P.2d 1359, 1361

(1996) (mandamus relief is available to compel an official to

perform a duty allegedly owed to an individual only if the

individual’s claim is clear and certain, the official’s duty is

ministerial and so plainly prescribed as to be free from doubt,

and no other remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied. 


          DATED:   Honolulu, Hawai'i, June 18, 2014.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson